DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.	The present office action is made in response to the amendments filed by applicant on 6/9/2022 and 7/31/2022.
A) In the amendment of 6/9/2022 applicant has made changes to the claims. There is not any changes being made to the drawings and the specification. Regarding to the claims, applicant has amended claims 1-6 and 9-14. There is not any claim being added into or canceled from the application; and
B) In the amendment of 7/31/2022 applicant has made changes to the claims. There is not any changes being made to the drawings and the specification. Regarding to the claims, applicant has amended claims 1 and 9. There is not any claim being added into or canceled from the application.
3.	Both amendments have been entered and the pending claims are claims 1-16 which claims are examined in the present office action.
Response to Arguments
4.	The amendments to the claims as provided in the amendments of 6/9/2022 and 7/31/2022 and applicant's arguments provided in the two mentioned amendments have been fully considered and yielded the following conclusions.
A) Regarding to the objections to the drawings as set forth in the office action of 12/10/2021, applicant’s arguments provided in the amendment of 7/31/2022, page 7, have been fully considered but are not persuasive. 
It is noted that applicant has not made any change to the drawings or specification as stated by applicant in his arguments provided in mentioned amendment. Thus, the objections to the drawings set forth in the mentioned office action are repeated in the present office action.
B) Regarding to the objection(s) to the specification as set forth in the office action of 12/10/2021, the objections to the specification set forth in the mentioned office action are repeated in the present office action.
It is noted that applicant has not made any change to the specification or provided any arguments to overcome the objection to the specification.
 	C) Regarding to the objections to the claims 2 and 9 as set forth in the office action of 12/10/2021, the objections to the claims set forth in the mentioned office action are repeated in the present office action. 
It is noted that applicant has not made any change to the specification or provided any arguments to overcome the objection to the specification.
D) Regarding to the rejections of claims 1-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the office action of 12/10/2021, the amendments to the claims as provided in the amendments of 6/9/2022 and 7/31/2022 and applicant’s arguments provided in the amendment of 6/9/2022, page 8, and in the amendment of 7/31/2022, page 7, have been fully considered and are sufficient to overcome the rejections of claims under 35 U.S.C. 112 set forth in the mentioned office action. 
However, the amendments to the claims raise new problems of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as provided in the present office action.
E) Regarding to the rejections of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 12/10/2021, the amendments to the claims as provided in the amendments of 6/9/2022 and 7/31/2022 and applicant’s arguments provided in the amendment of 6/9/2022, page 8, and in the amendment of 7/31/2022, page 7, have been fully considered and not sufficient to overcome all rejections of claims under 35 U.S.C. 112 set forth in the mentioned office action. 
In particular, the amendments to the claims and applicant’s arguments are not sufficient to overcome the rejection of claims 1-16 for the reasons set forth in elements a4) – a6) set forth in pages 6-7 of the office action of 12/10/2021. Further, the amendments to the claims raise new problems of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as provided in the present office action.
F) Regarding to the rejection of claims 1, 7, 9 and 15 under 35 U.S.C. 103 as being unpatentable over Jahromi (US Patent No. 9,644,920), the rejection of claims 2, 8, 10, and 16  under 35 U.S.C. 103 as being unpatentable over Jahromi in view of Chapman et al (US Patent No. 6,473,250), the rejection of claims 1, 5-7, 9, 13 and 15 under 35 U.S.C. 103 as being unpatentable over Hamilton (US Publication No. 2019/0293919) in view of Strong (US Publication No. 2005/0039370) and Jahromi (Patent No. 9,644,920), the rejection of claims 2, 8, 10, 14 and 16 under 35 U.S.C. 103 as being unpatentable over Hamilton in view of Strong and Jahromi as applied to claims 1 and 9 above and further in view of Chapman et al (US Patent No. 6,473,250), the rejection of claims 3 and 11 under 35 U.S.C. 103 as being unpatentable over Hamilton in view of Strong and Jahromi as applied to claims 1 and 9 above and further in view of Crawford et al (US Patent No. 4,118,109), and the rejection of claims 4 and 12 under 35 U.S.C. 103 as being unpatentable over Hamilton in view of Strong, Jahromi and Chapman et al as applied to claims 1 and 9 above and further in view of Crawford et al (US Patent No. 4,118,109) as set forth in the office action of 12/10/2021, the amendments to the claims as provided in the amendments of 6/9/2022 and 7/31/2022 and applicant’s arguments provided in the amendment of 6/9/2022, pages 9-21, and in the amendment of 7/31/2022, pages 7-9, have been fully considered and are persuasive. Thus, all mentioned rejections to claims 1-16 over the mentioned applied arts are withdrawn.
Drawings
5.         The drawings contain fourteen sheets or figures 1-2, 3(a)-3(b), 4, 5(a)-5(b), 6, 7(a)-7(d), 8(a)-8(b), 9(a)-9(b), 10-11 and 12(a)-12(b) were received on 12/1/2019.  These drawings are objected by the examiner for the following reason(s).
6.         Figures 3(a)-3(b), 4, 5(a)-5(b) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See present specification in pages 6-11. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
7.         The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
8.         The Summary of the Invention is objected to because it refers (or compares the invention) to the prior art, see page 4, lines 21-25. Appropriate correction is required.
Claim Objections
9.         Claims 1-16 are objected to because of the following informalities.  Appropriate correction is required.
a) The use of claimed language throughout the pending claims is not consistent. In particular, in claim 1, applicant has used both terms “the” and “said” to refer to an element previously recited/claimed. 
Applicant is respectfully invited to review the claim on each of lines   in which applicant used the term “said” to refer to an element previously recited/claimed; however, on each of lines   , applicant uses the term “the” to refer to an element previously recited/claimed. It is suggested that applicant should use either term “the” or “said” to refer to an element previous recited/claimed for the purpose of maintain a consistence in claimed language throughout all pending claims. For claim 1: “the target” appeared on each of lines 8 and 11 should be changed to --said target--; “the objective lens optical axis” appeared on each of lines 17 and 18 should be changed to –aid objective lens optical axis--; …
In case that applicant makes changes to the claim as suggested above, applicant should also makes amendment to the rest of claims, i.e., claims 2-16, for the purpose of maintain a consistence in claimed language throughout all pending claims.
b) In claim 1: on lines 3, section,” should be changed to --section;--, see the use of a semicolon on each of lines 5, 8, 10, …
c) In claim 1: “a front end” (line 4) should be changed to --said front end--, and “a rear end” (line 13) should be changed to --said rear end--, see the claim on line 3.
d) In claim 1: on each of lines 21 and 32, “degrees.” should be changed to --degrees;--.
e) In each of claims 2 and 10: on line 1 of each claim, a colon, i.e., “:” should be added after “comprising”.
f) the similar suggestions to claim 1 are also suggested to claim 9.
g) The remaining claims are dependent upon the objected base claims and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, the disclosure, as originally filed, does not provide support for the feature thereof “said first deviation axis being always perpendicular to the objective lens optical axis” as recited in the claim on line 17 and the feature thereof “said second deviation axis being always perpendicular to the objective lens optical axis” as recited in the claim on lines 28-29.
b) Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, the disclosure, as originally filed, does not provide support for the feature thereof “said third deviation power α3  … α3 x sin(Ɵ3)  =  α2” as recited in the claim on lines 5-9.
c) Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being indefinite for the similar reasons as set forth in element a) above.
d) Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being indefinite for the similar reasons as set forth in element d) above.
e) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
12.	Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In particular, the disclosure does not provide support for the feature thereof “said first deviation axis being always perpendicular to the objective lens optical axis” as recited in the claim on line 17 and the feature thereof “said second deviation axis being always perpendicular to the objective lens optical axis” as recited in the claim on lines 28-29.
b) Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In particular, the disclosure does not provide support for the feature thereof “said third deviation power α3  … α3 x sin(Ɵ3)  =  α2” as recited in the claim on lines 5-9.
c) Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being indefinite for the similar reasons as set forth in element a) above.
d) Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being indefinite for the similar reasons as set forth in element d) above.
e) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
13.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.       Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a1) the claim is indefinite by the features thereof “A riflescope … angle Ɵ2” (lines 1-39) makes the claim indefinite due to the use of terms “when” and “such as”. Applicant should note that the term “when” (line 1) and “such as” (line 2) each renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
a2) each of the feature thereof “the target” (line 8), “the direction of light” (line 14), “the horizontal axis” (line 19), and “the vertical axis” (line 30) lacks a proper antecedent basis.
a3) what is a relationship between “a shooter” (line 12) and “a user” (lines 31 and 37)? Should the terms “a user” appeared on each of lines 31 and 37 be changed to --said shooter--?
a4) the feature thereof “a first wedge prism … 45 degrees” (lines 14-21) is unclear about the structural relationships among the deviation axis of the first wedge prism, the optical axis of the objective lens, and the horizontal axis. As understood, the optical axis of the objective lens is considered as the axis expanding along the horizontal axis. With such interpreter then how can a deviation of the first wedge prism which is always perpendicular to the objective lens optical axis, see the claim on line 17, can make an angle with the horizontal axis when the prism is rotated about the objective lens optical axis, see the claim on lines 17-19? and
a5) the claim is indefinite by the feature thereof “a first wedge prism … 45 degrees” (lines 14-32). Since the mentioned feature recites that each of the first wedge prism and the second wedge prism is positioned/located before the objective lens, thus what is the structural relationship between the first and second wedge prisms. Should the terms thereof “said housing before said objective lens” (line 26) be changed to –said housing after said first wedge prism and before said objective lens-- to make clear the arrangement of the first and second wedge prisms with respect to each other and with respect to the objective lens?
b) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “a third wedge prism … said objective lens” (lines 2-4) is unclear about the structural relationships among the first wedge prism, the second prism, the third wedge prism, and the objective lens. Since the mentioned feature recites that each of the first wedge prism, the second wedge prism, and the third wedge prism is positioned/located before the objective lens, see also its base claim 1 on lines 14-32, thus what is the structural relationship between the first, the second, and the third wedge prisms. Should the terms thereof “said housing before said objective lens” (line 3) be changed to --said housing after said first and second wedge prisms and before said objective lens-- to make clear the arrangement of the first, second and third wedge prisms with respect to each other and with respect to the objective lens?
c) Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the amount of vertical adjustment” (line 2) lacks a proper antecedent basis.
d) Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the amount of horizontal adjustment” (line 2) lacks a proper antecedent basis.
e) Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reasons as set forth in element a) above.
f) Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reasons as set forth in element b) above.
g) Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reasons as set forth in element c) above.
h) Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reasons as set forth in element d) above.
i) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872